UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7102



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


JOSE LUIS ACEVEDO, a/k/a Louie, a/k/a Pedro Pineyro,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:92-cr-00427-JCC-1)


Submitted:    September 16, 2008          Decided:   September 24, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Luis Acevedo, Appellant Pro Se. Benjamin L. Hatch, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jose Luis Acevedo appeals the district court’s order

denying his motion filed pursuant to 18 U.S.C.A. § 3582(c) (West

2000 & Supp. 2008).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Acevedo, No. 1:92-cr-00427-

JCC-1 (E.D. Va. June 6, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 2